NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WELLS FARGO BANK, N.A.,                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D15-4222
                                            )
LISA G. GUESS and MICHAEL S.                )
GUESS,                                      )
                                            )
             Appellees.                     )
                                            )

Opinion filed February 1, 2017.

Appeal from the Circuit Court for Pasco
County; Linda Babb, Judge.

Dean A. Morande and Michael K. Winston of
Carlton Fields Jorden Burt, P.A., West Palm
Beach, for Appellant.

Mark P. Stopa of Stopa Law Firm, Tampa,
for Appellee Lisa G. Guess.

No appearance for remaining Appellee.



CASE, JAMES R., Associate Senior Judge.

             In this mortgage foreclosure action, Wells Fargo Bank, N.A. (Wells Fargo),

appeals an order of dismissal entered in favor of the borrowers, Lisa and Michael

Guess. The trial court granted Lisa Guess's motion for summary judgment on the basis
that Wells Fargo failed to comply with section 559.715, Florida Statutes (2012). The

notice requirement described in section 559.715, however, is not a condition precedent

to foreclosure. Brindise v. U.S. Bank Nat'l Ass'n, 183 So. 3d 1215, 1221 (Fla. 2d DCA

2016). Accordingly, we reverse the trial court's order granting summary judgment and

the resulting dismissal and remand this case for further proceedings.

              Guess argues that we should nonetheless affirm the trial court's dismissal

order on account of Wells Fargo's failure to substantially comply with paragraph 22 of

the mortgage, which provides, in pertinent part:

              22. Acceleration; Remedies. Lender shall give notice to
              Borrower prior to acceleration following Borrower's breach of
              any covenant or agreement in this Security Instrument (but
              not prior to acceleration under Section 18 unless Applicable
              Law provides otherwise). The notice shall specify: (a) the
              default; (b) the action required to cure the default; (c) a date,
              not less than 30 days from the date the notice is given to
              Borrower, by which the default must be cured; and (d) that
              failure to cure the default on or before the date specified in
              the notice may result in acceleration of the sums secured by
              this Security Instrument, foreclosure by judicial proceeding
              and sale of the Property. The notice shall further inform
              Borrower of the right to reinstate after acceleration and the
              right to assert in the foreclosure proceeding the
              non-existence of a default or any other defense of Borrower
              to acceleration and foreclosure.

We disagree. Wells Fargo filed an affidavit in response to Guess's motion for summary

judgment and attached a default letter that Wells Fargo had mailed to Guess. Although

the default letter does not explicitly state that the property might be sold, the letter

unambiguously complies with all other requirements of paragraph 22. The letter also

states that the Guesses will lose their interest in and rights to the property in the event

of foreclosure. On these facts, we are not persuaded that Wells Fargo failed to




                                             -2-
substantially comply with the requirements of paragraph 22 of the mortgage. See

Green Tree Servicing, LLC v. Milam, 177 So. 3d 7, 15 (Fla. 2d DCA 2015).

             Reversed and remanded.



VILLANTI, C.J., and NORTHCUTT, J., Concur.




                                        -3-